Citation Nr: 0938806	
Decision Date: 10/13/09    Archive Date: 10/22/09	

DOCKET NO.  03-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right fifth finger.  

2.  Entitlement to service connection for residuals of a 
fracture of the left fifth finger.  

3.  Entitlement to service connection for residuals of a left 
elbow sprain.  

4.  Entitlement to service connection for residuals of a neck 
injury.  

5.  Entitlement to service connection for residuals of a back 
injury.  

6.  Entitlement to service connection for residuals of a left 
shoulder injury.  

7.  Entitlement to service connection for residuals of a head 
injury.  

8.  Entitlement to service connection for a disability 
manifested by numbness and tingling of the legs and feet.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.  By decision dated in June 2005, the Board denied 
entitlement to service connection for each of the 
disabilities at issue.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).  In January 2007, based on a Joint Motion to 
Vacate and Remand the Board decision (Joint Motion), the 
Court remanded the claims to the Board for compliance with 
the instructions in the Joint Motion.  The Board then 
remanded the claims to the RO by way of the Appeals 
Management Center in Washington, D.C. in June 2007 for 
procedural and substantive purposes.  The requested actions 
have been accomplished and the case has been returned to the 
Board for appellate review.  





FINDINGS OF FACT

1.  Any current residuals of a fracture of the right fifth 
finger are not related to the Veteran's active service.  

2.  There is no showing that a preexisting fracture of the 
left fifth finger increased in disability during the 
Veteran's active service.  

3.  Any current residuals of a left elbow sprain are not 
shown to be attributable to the Veteran's active service.  

4.  Any current neck disability, to include any residuals of 
a neck injury, is not shown to be related to the Veteran's 
active service.  

5.  Any current back disability, to include reported 
residuals of a back injury, is not shown to be related to the 
Veteran's active service.  

6.  Any current left shoulder disability, to include 
residuals of a left shoulder sprain, is not related to the 
Veteran's active service.  

7.  A preexisting head injury did not increase in disability 
or worsen beyond natural progress during the Veteran's active 
service.  

8.  A disability manifested by numbness and tingling of the 
legs and feet is not shown to be related to the Veteran's 
active service.  


CONCLUSIONSOF LAW

1.  The criteria for service connection for residuals of a 
fracture of the right fifth finger are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The criteria for service connection for residuals of a 
preexisting fracture of the fifth finger are not met.  
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2009).  

3.  The criteria for service connection for residuals of left 
elbow sprain are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

4.  The criteria for service connection for residuals of a 
neck injury are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

5.  The criteria for service connection for claimed residuals 
of a back injury are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

6.  The criteria for service connection for claimed residuals 
of a left shoulder injury are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

7.  The criteria for service connection for residuals of a 
preexisting head injury are not met.  38 U.S.C.A. §§ 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2009).  

8.  The criteria for service connection for a disability 
manifested by numbness and tingling of the legs and feet are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, imposes obligations 
on VA in terms of its duties to notify and assist claimants 
in the development of their claims.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously-denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and disability; (4) 
degree of disability; and (5) effective date of the 
disability.  

The Board finds that VA has essentially met the mandates of 
the statute with regard to the claims adjudicated in this 
decision.  

The Veteran was issued multiple notification letters during 
the pendency of this appeal, to include an August 2007 letter 
pursuant to the Board remand.  The Veteran was informed about 
the information and evidence not of record necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; and the information and evidence he was 
expected to provide.  That letter also informed him regarding 
the establishment of a disability rating and an effective 
date, as required by Dingess.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  Pursuant to the Board remand, 
additional VA treatment records have been associated with the 
claims file.  Also, records from the Social Security 
Administration were obtained and associated with the claims 
file.  Requests were sent by VA to a private physician and to 
the University of North Texas Health Science Center 
requesting treatment records, but no reply from either the 
private physician's office or the Health Science Center is of 
record.  A March 2008 letter was sent to the Veteran's 
accredited representative, informing her that the treatment 
records from the physician and the University Health Science 
Center had not been received.  However, notation was made in 
a communication dated April 2, 2008, that the physician 
indicated by the Veteran performed some of his work at the VA 
Medical Center in Houston and those records were in the 
claims file.  

As directed by the Board remand, the Veteran underwent VA 
examinations in December 2008 and March 2009.  Reports of the 
examinations are of record.  In an April 2009 communication 
the Veteran informed his representative that the March 2009 
examination was inadequate for rating purposes because the 
examiner did not consider the Veteran's statements regarding 
what he experienced during service.  The Board disagrees, and 
finds that the examiner adequately addressed the issue of the 
etiology of reported neck disability and reported fracture of 
the left fifth finger.  A history was recorded for the 
examination and the report is set forth in sufficient detail 
such that the Board finds that the examiner more than 
adequately addressed the question before the Board.  
Accordingly, the Board finds that the issues may be addressed 
on the merits with no need for obtaining additional VA 
opinions or examinations.  See 38 C.F.R. § 3.159.  

In view of the foregoing, the Board finds that VA had 
fulfilled its duties to notify and assist the Veteran in the 
claims adjudicated on the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and a sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A preexisting injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a preexisting injury or disease will not be 
conceded when the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306.  

The United States Court of Appeals for the Federal Circuit 
has held that the "correct standard for rebutting the 
presumption of soundness under Section 1111 requires the 
Government to show by clear and unmistakable evidence that 
(1) the Veteran's disability existed prior to service and (2) 
that the preexisting disability was not aggravated during 
service."  The Federal Circuit noted that lack of aggravation 
could be shown by establishing there was no increase in 
disability or that any increase in disability was due to the 
natural progress of the preexisting condition.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Temporary 
flare-ups of a preexisting disorder during service, without 
evidence of a worsening of the underlying condition, do not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree of 10 percent or more within 
one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans' benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Board has thoroughly reviewed all the evidence in the 
several claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

Factual Background and Analysis

A review of the service treatment records reveals that at the 
time of enlistment examination in March 1981, the Veteran 
reported having sustained a head injury at age 19.  He stated 
he also had fractured his left fifth finger at the same age.  
No specific residuals of either injury were noted and no 
pertinent abnormal clinical findings were recorded.  

On one occasion in August 1981, he was seen for a complaint 
of left shoulder pain following a fall.  Some limitation of 
motion and increased pain on motion were noted.  However, an 
X-ray study of the shoulder was normal.  Diagnosis was made 
of a sprain.  

Also of record is a January 1982 clinic note reflecting a 
complaint of pain in both feet and numbness in the toes 
during cold weather.  No pertinent abnormal clinical findings 
were noted.  A diagnosis was made of "? peripheral vascular 
disorder."  

On another occasion in August 1983, the Veteran was seen for 
a complaint of pain involving the lower legs.  A diagnosis 
was made of shin splints.  

On one occasion in December 1983, the Veteran was seen for a 
complaint of left elbow pain and neck pain.  He was seen in 
follow-up in January 1984.  He stated that he struck his 
elbow when he fell on some ice about two weeks earlier.  No 
abnormal clinical findings were noted.  X-ray studies were 
normal.  A diagnosis was made of a bruised elbow.  

At the time of separation examination in March 1984, the 
Veteran expressed complaints of pain in the left fifth finger 
as well as in the left elbow, during cold weather.  No 
pertinent abnormal clinical findings were made and no 
diagnosis was given.  

The Board notes that the records from the Social Security 
Administration have been associated with the file without 
reference to complaints or findings indicative of the 
presence of any of the disabilities at issue.  

The medical evidence that has been associated with the claims 
file in conjunction with the issues for consideration does 
not identify the presence of a pertinent abnormality for 
years following service discharge.  

The medical evidence of record includes the report of a VA 
compensation examination accorded the Veteran in August 2003.  
The Veteran referred to complaints that included back pain 
and tingling in the feet since 1995.  The Veteran stated he 
did not receive any treatment for his back during service, 
but claimed he sustained multiple injuries while in service.  
The Veteran further related that he took prescription 
medication for his back and had undergone physical therapy.  
He also reported occasional pain and occasional popping 
involving the left shoulder.  He stated that he had popping 
in the left elbow when doing pushups, but that this was not 
too painful.  

On examination, other than some decrease in forward flexion 
of the back, other tests, including straight leg raising and 
neurological testing, were negative.  Slight limitation of 
motion of the left shoulder and left elbow were also noted.  
X-ray studies of the left elbow were described as normal, but 
an X-ray study of the left shoulder showed the presence of 
degenerative changes.  Diagnoses were made of lumbosacral 
strain, strain of left shoulder, and strain involving the 
left elbow.  The examiner commented that it was his opinion 
that it was less likely than not that the Veteran's current 
complaints were related to the reported in-service injuries 
which the examiner stated "seem to be soft tissue injures 
(sic) and were apparently self-limiting."  

Other pertinent evidence includes a report of a VA 
examination of the Veteran in October 2008.  The focus of the 
examination was on the left shoulder, the back, the neck, and 
the fingers.  The claims file was available "in multiple 
volumes."  It was noted the Veteran had not complained of any 
kind of neck difficulty.  He stated "that there was nothing 
wrong with his neck.  Therefore, his neck will not be 
examined."  With regard to the fingers, the Veteran indicated 
"only his right hand was fractured."  The examiner stated 
that service treatment records showed no treatment with 
regard to the right hand and the left hand while in the 
military.  No X-rays were done and there was no indication 
that the Veteran ever fractured his hand in service.  

With regard to the lumbar spine, the examiner stated there 
was "absolutely" no evidence in the service treatment records 
that the Veteran ever received treatment for lumbar spine 
difficulties.  Also, there was no evidence of X-ray studies 
of the spine.  

With regard to the left shoulder, the records show the 
Veteran fell on the shoulder and sustained an abrasion in 
August 1981.  He was placed on profile status for one week 
and then returned to duty.  The examiner found "absolutely no 
indication that he ever complained about his shoulder again 
for the remainder of time he was in the service."  

A review of the record revealed that in April 2000, X-ray 
studies of the cervical spine were normal.  Studies in 
August 2003 showed the left shoulder had degenerative joint 
disease.  Magnetic resonance imaging of the back showed 
degenerative disc disease in May 2005.  

Following examination, assessments were made of:  
Degenerative changes of the fifth finger of the right hand; 
degenerative changes of the acromioclavicular joint of the 
left shoulder; and age acquired degenerative disc disease of 
the lumbar spine.  

The examiner opined that the Veteran had "absolutely no 
indication in the service medical records of any kind of 
problem with his right hand or his lumbar spine.  He did have 
a small abrasion on his left shoulder but that was in 1981 
when he first entered the military.  He went three years on 
active duty without ever complaining about his shoulder 
again.  There was (sic) no post service medical records that 
would indicate that he had a chronic problem of any of these 
listed disabilities that he is claiming."  The examiner 
concluded by stating that "it is therefore my opinion that 
his [the Veteran's] right hand, left shoulder, and lumbar 
spine are not connected to his military service."  

The Veteran was also accorded a peripheral nerve examination 
by VA in October 2008.  The claims file was reviewed by the 
examiner prior to evaluation.  It was noted the purpose of 
the examination was for evaluation of neurologic residuals 
resulting from a reported prior head injury and a disability 
resulting from claimed numbness and paresthesias involving 
the bilateral lower extremities.  The Veteran stated that he 
had a neck injury in 1981 while in the military.  He recalled 
being hit on the back of the head and neck with a map board 
while unloading a truck.  He reported that following the 
injury, he was "dazed," but he experienced no loss of 
consciousness.  He added that the injury was sustained while 
he was performing a training exercise in the woods and 
therefore no medical evaluation or treatment was provided.  
He claimed that following the injury, he developed soreness 
in the neck that would exacerbate intermittently.  He 
indicated there were no residuals pertaining to the cranial 
region.  He noted that his chronic headaches were the result 
of dizziness after the head injury.  He stated that neck pain 
had remained essentially stable over time.  There was no 
history of radicular pain involving the upper extremities and 
there was no history of weakness, numbness, or paresthesias 
in the upper extremities.  He added that he occasionally had 
muscle cramping in the left shoulder.  

He also reported chronic low back pain since the mid 1990's.  
He gave no history of a direct low back injury in service and 
stated the only significant injury in service was the one 
involving the back of the head and neck.  He did not recall 
experiencing back pain in service.  He believed the pain 
developed gradually in the 1990's and was most noticeable in 
the mid 1990's.  The Veteran stated that the diagnosis of 
degenerative disc disease was based on a magnetic resonance 
imaging done in the early 2000's.  He related that prior X-
ray studies of the back were read as normal.  He added that 
over the years he had noticed intermittent radiation of pain 
down the posterior aspect of both legs up to the feet 
associated with numbness and tingling.  Following 
examination, impressions were made of:  History of a closed 
head injury without loss of consciousness with no neurologic 
residuals; history of cervical strain with residual chronic 
cervical pain with no associated upper extremity radicular 
symptoms; chronic low back pain with bilateral sciatica, more 
likely than not related to underlying degenerative disc 
disease involving the lumbar spine; left L5 sensory 
radiculopathy, related to his low back pain; and depression.  

The examiner stated that with regard to the history of the 
closed head injury, "the Veteran has no clinically 
identifiable residuals from that head injury."  With regard 
to the neck, the examiner did not express an opinion as to 
etiology of any neck disorder.  

With regard to the low back, the examiner stated "no evidence 
has been presented linking the Veteran's low back condition" 
to his military service.  

The Veteran was accorded another examination of the joints by 
VA in December 2008.  The focus of the examination was on the 
left elbow.  The examiner stated that he was asked to opine 
as to whether it was at least as likely as not that any left 
elbow disability was related to the Veteran's active service.  
The Veteran referred to a fall in December 1983 when he 
slipped and fell and hit his elbow during a snowstorm.  He 
stated he was seen and treated with some medication and 
limited duty.  He had not taken any treatment for the elbow 
since prior to discharge from service.  Review of the claims 
file showed only one note post service where there was an X-
ray study of the left elbow in August 2003.  Current clinical 
and X-ray examination of the left elbow showed no pathology.  
The examiner stated the left elbow was "not service 
connected.  It is not service aggravated.  Left elbow sprain 
is a self-limiting condition.  It is not a chronic or 
progressive injury or disease.  There is no evidence of a 
chronic or permanent disability to the left elbow."  

Of record is a telephonic report of contact with the Veteran 
in February 2009.  Reference was made to the aforementioned 
VA examination in which notation was made that the Veteran 
indicated he was not claiming a neck condition and stated 
only his right hand was injured.  The Veteran was asked if he 
wanted to withdraw his appeal with regard to neck disability 
and left finger disability.  He stated that he did not.  

As a result, the Veteran was accorded another rating 
examination by VA in March 2009.  With regard to a fracture 
involving the left fifth finger, the Veteran could not recall 
the date of onset.  He could not recall an injury or if he 
went to the doctor.  No X-ray studies or other evaluations 
were of record.  The Veteran readily stated that "it's 
obvious it was broke" because of its appearance.  The 
examiner stated that there was a history of preservice left 
little finger fracture with traumatic induced arthritic 
changes.  He indicated this was a preexisting injury and was 
not related to the Veteran's service.  He stated there was no 
indication of any injury to the finger while in service or 
any evidence of the pain and/or decreased range of motion of 
the proximal interphalangeal joint had increased beyond its 
natural progression while in service or as a result of 
service.  He noted that the service treatment records show 
the Veteran had many sick call reports for various ailments, 
but none related to the left hand or finger.  Notation was 
made to the report of separation examination in which 
reference was made to "pain MIP joint left fifth finger in 
cold weather.  PH FX 1978."  The examiner noted the Veteran 
was likely referring to the proximal interphalangeal joint as 
there was no metacarpal interphalangeal joint.  On current 
examination the Veteran made no reference to having injured 
the finger prior to service.  He thought the injury happened 
while in Germany.  

With regard to the spine, the examiner noted the Veteran did 
not injure the spine while in service and did not develop low 
back pain until the mid 1990's.  There are no radiographic 
findings indicative of traumatic neck injuries and no 
information regarding any neck injury or neck pain in the 
service treatment records.  Review of the service records 
show the Veteran was seen in sick call numerous times for 
minor illnesses or injuries, but there were no references to 
neck pain or problems in those sick call reports.  The 
Veteran had some stenosis at the C4/C5 level which could be 
responsible for his current reported pain, but the examiner 
stated the stenosis was not indicative of or caused by 
previous trauma.  There was no evidence suggesting current 
neck pain complaints were related to any previous injury 
reported by the Veteran.  The examiner stated the current 
neck pain the Veteran complained of was "less likely than 
not" related to his military service.  The examiner indicated 
that as there was no mention of neck pain or problems in the 
service treatment records, there was no reason to conclude 
that the military service "has affected the natural 
progression of this condition."  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for each of the disabilities at issue.  
The Veteran has been accorded examinations by different VA 
health care professionals and they have been unequivocal in 
their comments that any current problems involving the left 
fifth finger, the left elbow, the neck, the back, the left 
shoulder, the head, and a disability manifested by tingling 
and numbness are not attributable to the Veteran's active 
service under any theory.  There are no medical opinions of 
evidence to the contrary.  The Board has given every 
consideration to the Veteran's own assertions as to the 
etiology of any current difficulties he is experiencing.  
However, as a lay person he is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as opining that any current disabilities are related to in-
service complaints many years ago.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a  broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  This is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between any claimed current disability and his 
military service many years ago.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown,5 Vet. App. 211 
(1993).  Even if their opinions are entitled to be accorded 
some probative value, they are outweighed by the statements 
from the various healthy care professionals who indicated 
they had access to the entire claims file and referred to 
specific items of evidence in the service treatment records 
before rendering their opinions as to the etiology of the 
claimed disabilities at issue.  

The Board notes that another factor against the claims is the 
lack of contemporaneously recorded medical evidence of any 
complaints or clinical findings pertaining to any of the 
disabilities at issue for a number of years following 
service.  The gap of time between service and the first 
medical documentation of the presence of a disability 
following service is, in itself, significant and it weighs 
against the claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  

The undersigned notes that with the passage of time it is 
more difficult to be certain about things that happened many 
years earlier and that is why more probative value is placed 
on the contemporaneous medical evidence of record.  For 
example, as noted by the examiner at the time of a joints 
examination of the Veteran in October 2008, the Veteran was 
reported by the examiner as saying that there was nothing 
wrong with his neck and he did not complain of any kind of 
neck problems.  However, several months later, when he was 
examined by VA again in March 2009, he stated that he had 
been struck on the back of the head and neck by a map board 
when unloading a truck in the early 1980's.  The examiner 
noted at the time of the examination in March 2009 that a 
review of the file revealed there were no earlier findings 
indicative of traumatic neck injuries and no information 
regarding any neck injury in the service treatment records or 
for years thereafter.  It is not surprising that there are 
inconsistencies in the Veteran's recollections many years 
following service.  Any complaints with regard to the 
disabilities at issue the Veteran had in service were 
essentially acute and transitory in nature and resolved 



without any residual disability.  There is no showing of any 
continuity of symptomatology with regard to the claimed 
disabilities for years following separation from service and 
no competent attribution of any of the claimed disabilities 
to the Veteran's service.  

The Board is aware that the representative has complained 
that the opinions following the VA examinations are 
inadequate and has asked that the case be remanded for more 
comprehensive reasoning as to the negative opinions 
expressed. The Board finds that the reasoning set forth is 
adequate and reflects a thorough review of the record with 
regard to each of the disabilities at issue.  The examiners 
referred to specific items of evidence and noted that 
complete review of the claims files had been accomplished.  
The Board also notes that there no medical opinions to the 
contrary.


ORDER

Service connection for residuals of a fracture of the right 
fifth finger is denied.  

Service connection for residuals of a fracture of the left 
fifth finger is denied.  

Service connection for residuals of a left elbow sprain is 
denied.  

Service connection for residuals of a neck injury is denied.  

Service connection for residuals of a back injury is denied.  

Service connection for residuals of a left shoulder injury is 
denied.  





Service connection for residuals of a head injury is denied.  

Service connection for a disability manifested by numbness 
and tingling of the legs and feet is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


